Citation Nr: 0433926	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  98-17 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic pain 
syndrome.

2.  Entitlement to service connection for a dysthymic 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to September 1968.  The issues currently on 
appeal are before the Board of Veterans' Appeals (Board) from 
a May 1998 rating decision by the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 2000, the veteran testified at a Travel Board 
hearing at the RO before the undersigned.  In December 2000 
the case was remanded for additional development.  In 
correspondence received in April 2001, the veteran withdrew 
his claim/appeal in the matter of entitlement to service 
connection for a left ankle disability.  In that same 
correspondence he requested a RO hearing on matters other 
than those being addressed herein (i.e., on claims "I filed 
for in 1969 [, and] 1977 thru to 1987."  That matter is 
referred to the RO.  

In August 2004 the veteran withdrew previous appeals on 
various matters including, in pertinent part, claims for 
service connection for skin and lymph node disorders.  
Accordingly, the two issues listed addressed are the only 
issues before the Board.  


FINDINGS OF FACT

1.  There is no competent (medical) evidence that the veteran 
currently has chronic pain syndrome.

2.  The veteran's service-connected PTSD encompass all 
psychiatric symptoms currently shown; dysthymic disorder is 
not currently diagnosed, but if it were, it would be 
considered encompassed in the service connected psychiatric 
entity.  


CONCLUSIONS OF LAW

1  Service connection for chronic pain syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

2.  The appeal seeking service connection for a dysthymic 
disorder is moot.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.7, 20.101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  The 
duty to assist provisions of the VCAA regarding scheduling 
examinations and/or obtaining a medical opinion do not apply 
until a previously denied claim has been reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  

Well-groundedness is not an issue; these matters have been 
addressed on the merits.  The VCAA eliminated the concept of 
a well-grounded claim.  Although the May 1998 rating decision 
denied these claims as not-well-grounded, they were 
subsequently readjudicated on the merits.  See August 2004 
supplemental statement of the case (SSOC).  The SSOC also 
outlined pertinent VCAA provisions.

The veteran was notified why service connection for the 
claimed disorders was denied in the May 1998 rating decision 
and in an August 1998 statement of the case (SOC).  A 
December 2000 Board remand first notified the veteran of the 
then recent enactment of the VCAA.  Letters in February and 
April 2001 (after the decision appealed; the VCAA was not 
enacted until 2000), mentioned "VCAA," and informed the 
veteran what evidence was needed to establish service 
connection, and of his and VA's respective responsibilities 
in claims development.  While the letters advised the veteran 
that he should submit additional evidence in support of his 
claims within 60 days, they also advised him that evidence 
received within a year would be considered.  Everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  

As to notice content (and specifically that he should submit 
everything pertinent), the letters advised the veteran what 
type of evidence (to include medical records showing current 
disability and nexus) was needed to establish service 
connection (and by inference what the veteran should submit).  
The August 2004 SSOC (at page 2) advised him to "provide any 
evidence in [his] possession that pertains" to his claims.  
He has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA treatment records.  
He has been afforded several VA examinations.  He has not 
identified any pertinent records outstanding.  VA's duties to 
assist, including those mandated by the VCAA, are met.

Factual Basis

Service medical records reveal no findings reflective of 
complaints or diagnoses of a psychiatric disorder or chronic 
pain syndrome.  

VA examinations of January 1969 and April 1977 showed neither 
of the claimed disorders.  

A Social Security Administration (SSA) decision shows that 
the veteran was found to be entitled to SSA disability 
benefits from July 1986.  Neither of the claimed disorders 
was implicated.  

In January 1987 the veteran submitted a claim seeking service 
connection for post-traumatic stress disorder (PTSD).  
Service connection for PTSD and "dysthymic disorder" was 
denied by the RO in August 1987.  The RO found, in pertinent 
part, that dysthymic disorder was first noted at too remote a 
time from service (1987) to be considered related thereto.  
The veteran was notified of this decision in August 1987, and 
did not timely perfect an appeal of the decision.  Hence, it 
became final. 

VA consultations in February and July 1987 resulted in 
diagnoses of chronic pain and dysthymic disorder, 
respectively.

On July 1987 VA examination, the diagnosis was multiple 
diffuse aches, pains, and numbness.  

In February 1996 the RO granted service connection for PTSD.

The veteran sought to reopen a claim seeking service 
connection for "dysthymic disorder" in June 1996.  He also 
submitted a claim seeking service connection for chronic pain 
syndrome at this time.  He asserted that both claimed 
disorders had been "aggravated" by his service-connected 
PTSD.

The RO arranged for VA examinations in June 1997, asking the 
examiner(s) to opine (if chronic pain syndrome or dysthymic 
disorder was diagnosed) as to a relationship between such 
disorder(s) and the veteran's PTSD.  Neither disorder was 
diagnosed on VA orthopedic and PTSD examinations in July 
1997.  

In May 1998 service connection for chronic pain syndrome and 
dysthymic disorder was denied by the RO as not well grounded.  
See discussion, infra.  The issue pertaining to dysthymic 
disorder was adjudicated de novo.  (Generally, new and 
material evidence must be submitted to reopen a claim on 
which there is a prior final denial.  However, the threshold 
question before the Board is whether there is an allegation 
of error, i.e., a matter in dispute.  The decision on that 
question is dispositive of the appeal.)  

VA psychiatric examination reports and outpatient treatment 
records, dated from 1995 to 2000, show diagnoses of PTSD; 
there is no diagnosis of a dysthymic disorder.  


Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for any additional impairment 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5).

Analysis

Chronic Pain Syndrome

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is shown 
present.  Here, the medical evidence does not show that the 
veteran currently has chronic pain syndrome.  In the absence 
of proof of a present disability, there cannot be a valid 
claim [of service connection].  Hickson, supra.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  While acknowledging that "[c]hronic pain" was 
diagnosed in February 1987, the veteran has not submitted any 
evidence of a current diagnosis of chronic pain syndrome or 
identified any treatment provider (whose records could be 
obtained) whose records would show such disability exists.  

As a layperson, the veteran is not competent to establish by 
his own opinion that he has chronic pain syndrome or to 
relate such disability to service.  See Espiritu, supra.  In 
June 1997 the RO arranged for VA examinations to determine 
whether the veteran has a chronic pain syndrome (due to his 
PTSD).  A chronic pain syndrome was not diagnosed; and 
subsequent treatment records show n o such diagnosis.  The 
preponderance of the evidence is against the claim, and it 
must be denied.

Dysthymic Disorder

The threshold matter before the Board is the appeal presents 
an allegation of specific error in fact or law for the Board 
to resolve.  Notably, the veteran's original claim seeking 
service connection for a psychiatric disorder, received in 
January 1987, specified that he was seeking service 
connection for PTSD.  An August 1987 rating decision denied 
service connection for PTSD and dysthymic disorder (because 
such disorder had been diagnosed, but found unrelated to 
service).  Ultimately the RO granted service connection for 
PTSD (and considered all psychiatric symptoms reported in 
rating the disability).  Since then the veteran's psychiatric 
diagnoses, including on examinations in December 1995, 
December 1996, July 1997, and September 1999 have 
consistently been PTSD.  No examination report nor VA 
outpatient treatment record since shows a diagnosis of 
dysthymic disorder.  As dysthymic disorder is not currently 
shown, there would be no basis for service connecting such 
disorder.  

However, it is also significant here that those symptoms 
which were attributed to dysthymic disorder when that 
disorder was diagnosed (in 1987) have since all been 
attributed to PTSD.  What we have in the case at hand is a 
change of diagnosis; and the status of the claim seeking 
service connection for dysthymic disorder is not that it is 
denied (or not reopened), but that service connection has 
been granted for the disability entity under the "new" 
diagnosis of PTSD.  If the veteran is continuing his pursuit 
of the claim of service connection for dysthymic disorder in 
the belief that such disorder, if service connected and rated 
as a separate disability entity, would entitle him to 
additional compensation, he is advised that rating the same 
symptoms under separate diagnoses is prohibited as 
pyramiding.  38 C.F.R. § 4.14. If dysthymic disorder was 
diagnosed, it would be considered encompassed in the service 
connected disability entity.  

As the disability entity (and associated symptoms) for which 
the veteran seeks service connection in this claim would be 
considered service-connected, if present, the matter is moot.  

There is no allegation of error in fact or law remaining 
before the Board in this matter, and dismissal is 
appropriate.





ORDER

Service connection for chronic pain syndrome is denied.

The appeal seeking service connection for a dysthymic 
disorder is dismissed.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



